Citation Nr: 1244321	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to a rating in excess of 10 percent for contact dermatitis, prior to June 2, 2010.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1975.  

The issues on the title page have been before the Board of Veterans' Appeals (Board) previously.  In September 2006, the RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected contact dermatitis.  In July 2007, the RO denied the Veteran's claim of entitlement to service connection for a neck disorder.  The Veteran disagreed with both of those decisions and perfected appeals to the Board.  

In November 2009, the Board confirmed and continued the RO's decision to deny entitlement to service connection for a neck disorder.  At that time, the Board remanded for further development of the issue of entitlement to a rating in excess of 10 percent for contact dermatitis.  

In July 2010, pursuant to a joint motion by the Veteran and VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2009 decision denying entitlement to service connection for a neck disorder.  The Court remanded the matter to the Board for compliance with the instructions in the joint motion.

In September 2010, following the development set forth in the Board's November 2009 remand, the RO raised the Veteran's rating for contact dermatitis from 10 percent to 30 percent.  That rating became effective June 2, 2010.  However, because that rating was not a full grant of benefits sought on appeal, and because the Veteran did not withdraw that issue from the appeal, the Board retained jurisdiction over that issue.  Accordingly, that issue was returned to the Board for further appellate consideration.  
In June 2011, following additional development of the record, the Board confirmed and continued the denial of entitlement to service connection for a neck disorder.  The Board also confirmed and continued the 10 percent rating for contact dermatitis prior to June 2, 2010, as well as the 30 percent rating for that disorder, effective June 2, 2010.  

In June 2011, pursuant to a joint motion by the parties, the Court, again, vacated the Board's decision denying entitlement to service connection for a neck disorder.  The Court also vacated the Board's decision confirming and continuing the 10 percent rating for contact dermatitis, prior to June 2, 2010.  The Court remanded those issues to the Board for compliance with the instructions in the joint motion.  With respect to his claim for a rating in excess of 30 percent for contact dermatitis, the Veteran withdrew his appeal, and the Court dismissed that issue.  

In June 2009, during the course of the appeal, the Veteran had a hearing before a Veterans Law Judge who is no longer employed by the Board.  In August 2012, the Board informed the Veteran of that situation and noted that when a Veterans Law Judge holds a hearing, the law requires that Judge to participate in the decision on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.202 (2012).  Therefore, the Board offered the Veteran another hearing and explained his options.  However, later in August 2012, the Veteran declined the offer of another hearing.  Accordingly, the Board will consider the Veteran's claims based on the evidence of record.  

After reviewing the record, the Board finds that after reviewing the claims file, the Board finds that additional development is warranted with respect to the issue of entitlement to service connection for a neck disorder.  Therefore, that issue will be is addressed in the REMAND portion of the decision below.



FINDING OF FACT

Since January 19, 2007, the Veteran's service-connected contact dermatitis has been treated with intermittent corticosteroid therapy.  


CONCLUSION OF LAW

Since January 19, 2007, the criteria have been met for a 30 percent rating for contact dermatitis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 (effective prior to October 23, 2008, codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012)).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to a rating in excess of 10 percent for contact dermatitis prior to June 2, 2010.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2006, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  
Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of records reflecting the Veteran's VA treatment from March 2006 to September 2010; statements from the Veteran's daughter and ex-wife, dated in September 2006; the transcript of a February 2007 hearing held at the RO before a VA Decision Review Officer; the Veteran's Social Security records, received in June 2007; and the transcript of a June 2009 hearing before a Veterans Law Judge.  

In August 2006, May 2007, and June 2010, VA examined the Veteran to determine the extent of impairment attributable to his service-connected contact dermatitis.  The VA examination reports show that the Veteran's claims file was reviewed at the time of the last two examinations.  Indeed, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

During his June 2009 video conference, the Veteran testified that prior to June 2, 2010, the 10 percent rating for his service-connected contact dermatitis did not adequately reflect the level of impairment caused by that disorder.  He stated that the dermatitis affects his groin, buttocks, back, chest, face, and neck and that it was manifested by constant itching and occasional drainage and crusting.  He reported that he had tried various treatments including a steroid cream.  Therefore, he maintained that a rating in excess of 10 percent was warranted prior to June 2, 2010.  After carefully considering the claim in light of the record and the applicable law, the Board agrees to the extent indicated.  Accordingly, the appeal will be allowed in part.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2012).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Dermatitis is rated in accordance with 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  

In the alternative, dermatitis may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  

Disfigurement of the head, face, or neck warrants a 10 percent rating, where there is one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks or lips), or; with 4 or 5 characteristics of disfigurement.

The eight characteristics of disfigurement for the purposes of evaluation under 38 C.F.R. § 4.118 are (1) a scar measuring 5 inches or more (13 or more centimeters) in length; (2) a scar at least one-quarter inch (0.6 centimeters) wide at its widest point; (3) the surface contour of the scar is elevated or depressed on palpation; (4) a scar adherent to the underlying tissue; (5) skin which is hypopigmented or hyperpigmented in an area exceeding 6 square inches; (6) an abnormal skin texture (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); (8) skin which is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Note (3).

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.); 20 percent for an area or areas exceeding 12 square inches (77 sq.cm.); 30 percent for an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent for an area or areas exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is also warranted for scars which are superficial and unstable or which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2012)).  Those revisions are applicable for claims received by VA on or after October 23, 2008.  However, a veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the veteran's disability has increased since the last review.  In this regard, the Board notes that the Veteran has not been rated under any of the noted diagnostic codes.  Moreover, the Veteran has not made a request to have his case reviewed under those diagnostic codes.  Therefore, because the Veteran's claim for an increased rating for dermatitis was received prior to October 23, 2008, the foregoing  revisions are not applicable to the current appeal and will not be discussed below.  

The Veteran and his daughter and ex-wife report that he has a generalized body rash.  However, VA treatment records, such as those reflecting consultations with the Dermatology Service from August 2006 through February 2010 and the reports of his August 2006 and May 2007 VA examinations, show that the Veteran's contact dermatitis primarily affected a smaller area, his groin and right forearm.  Not only did that constitute less than 20 percent of his body area, his VA treatment records from August 2006 through January 18, 2007, show that his contact dermatitis was treated with nonsteroidal topical medication.  Even if rated as scars, the Board notes that the affected areas were superficial in nature, not unstable or painful, and not productive of any limitation of motion of the affected parts.  Accordingly, for the time from August 2006 through January 18, 2007, the preponderance of the evidence is against a finding that the Veteran's contact dermatitis met or more nearly approximated the schedular criteria for a rating in excess of 10 percent.  Therefore, an increased rating for that time frame was not warranted, and to that extent, the appeal is denied.  
Starting on January 19, 2007, however, the consultations with the VA Dermatology Service show that the Veteran began therapy with desonide, a corticosteroid.  That therapy continued on an intermittent basis, essentially through June 2, 2010.  Such findings met or more nearly approximated the schedular criteria for a 30 percent rating for the Veteran's service-connected contact dermatitis.  Therefore, an increased rating was warranted, effective January 19, 2007; and to that extent, the appeal is granted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In arriving at this decision, the Board considered the possibility of a still-higher schedular rating for the Veteran's service-connected contact dermatitis.  However, the preponderance of the evidence shows that Veteran's contact dermatitis primarily affected the Veteran's groin and right forearm and less than 40 percent of the Veteran's entire body and less than 40 percent of the exposed areas.  Moreover, the record was negative for evidence of constant or near constant systemic therapy.  For example, the reports of the Veteran's consultations with the VA Dermatology Service show that from March thru June 2007, August 2007 to January 2008; March through June 2008, August through October 2008, and December 2008 through March 2009, VA did not prescribe any immunosuppressive therapy for the Veteran's contact dermatitis.  Therefore, the Veteran's contact dermatitis did not meet or more nearly approximate the schedular criteria for a rating in excess of 30 percent under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Consideration of the Veteran's service-connected skin disorder as scars was similarly unavailing.  Indeed, the evidence during the period from January 19, 2007 remained negative for any evidence that the Veteran's skin disorder was manifested by scars that were deep, painful or unstable or that they affected the motion of any affected part.  Consequently, a schedular rating in excess of 30 percent was not warranted on any basis.   

Finally, the Board considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected contact dermatitis.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors prior to June 2, 2010, which may be considered to be exceptional or unusual with respect to the service-connected contact dermatitis.  In this regard, the evidence does not show that such disorder required frequent hospitalizations for that disorder or that it caused marked interference with his employment.  Indeed, no unusual clinical picture was presented, nor was there any other factor which took that disability outside the usual rating criteria.  In short, the evidence does not support the proposition that for the period prior to June 2, 2010, the Veteran's service-connected contact dermatitis had presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Effective January 19, 2007, entitlement to a rating of 30 percent for contact dermatitis is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

The Veteran also seeks entitlement to service connection for a neck disorder.

In February 2009, the Veteran underwent a VA examination to determine, in part, whether any current neck disorder was the result of whiplash injury in service.  Following the examination and a review of the Veteran's claims file, the diagnosis was multilevel cervical degenerative disk disease with cervical stenosis.  The examiner opined that it was less likely than not that such disorder was the result of the whiplash injury in service.  The examiner stated that the disk and arthritic changes in the Veteran's neck were caused by age.  The examiner also stated that there was no medical evidence that strain-type injuries cause, predispose to, or accelerate the development of degenerative spine or disk disease.  

In October 2012, the Veteran's representative stated that there were numerous internet articles contrary to the VA examiner's statement that there was no medical evidence that strain-type injuries cause, predispose to, or accelerate the development of degenerative spine or disk disease.  For example, the representative cited http://emedicine.medscape.com/article/305720-overview.  In that article it was noted that "[Internal disc disruption] describes pathologic annular fissuring within the disc without external disc deformation.  This disorder results from trauma-related nuclear degradation, cervical flexion/rotation-induced annular injury, or whiplash."  The representative also cited http://www.patient.co.uk/showdoc/40025339. 

Inasmuch as the representative has presented medical literature suggesting that strain-type injuries can lead to the development of degenerative spine or disk disease, further development of the record is warranted prior to further consideration by the Board.  Therefore, with respect to the issue of entitlement to service connection for a neck disorder, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA physician for review.  Request that the physician render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's current neck disorder is the result of any incident in service, including, but not limited to, a whiplash injury sustained in service in a December 1972 car accident.  In so doing, the VA physician must address the internet articles cited by the Veteran's representative suggesting that strain-type injuries can lead to the development of degenerative spine or disk disease.  In particular, the VA physician must render an opinion as to whether those articles are or are not applicable to the Veteran's claim for service connection for a neck disorder.

With respect to any opinion, the VA physician must state how and why he or she reached the opinion they did.  If an opinion cannot be reached without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  When the actions in part 1 have been completed, undertake any other indicated development.   Then readjudicate the issue of entitlement to service connection for a neck disorder. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


